1/20/2020 Case 2:20-cv-OGBTD-REACE TH GERTLER ef ertesz1 Sab Filla Pehi¢o gAbeaanmeicom of 1 #7

~~ ] Gmail Gabi Kertesz <gaboca@gmail.com>

RE: CCTN# 308153, Kertesz, Gabriella - (Public) - gaboca@gmail.com

 

ATG Mi CPR Contact AGO <CPRcontact@atg.wa.gov> Fri, Jan 10, 2020 at 1:27 PM
To: "gaboca@gmail.com" <gaboca@gmail.com>

January 8, 2020

Gabi Kertesz Lo
9702 ist Ave NW

Seattle, WA 98117

RE: Your Email to the Washington State Attorney General's Office

Dear Ms. Kertesz,

Thank you for your communications of November 25, December 14, and December 16, 2019, regarding your concerns about
RCW 7.70.060. In your communications, you ask the Attorney General to bring a legal challenge against this statute. The Attorney
General has a duty to defend against challenges to Washington laws and, as such, does not have the authority to bring such a
challenge. You may wish to contact your elected representatives in the Legislature to share your concerns as the Legisiature has
the authority to introduce legislation to change the law at issue.

The Attorney General's Office provides legal counsel and representation to the Department of Health and health professions
boards and commissions but does not itself regulate the practice of health care professionals. If you have a complaint about
particular conduct of a health care professional, such as providing health care services without obtaining informed consent, you
may choose file it with the Department of Health at the following website: https/www.doh.wa.gov/LicensesPermitsandCertificates/
FileComplaintAboutProviderorFacility .

You may also consider retaining private legal representation. The website of the Washington State Bar Association has some
information on obtaining representation: htto:/Awsba.org/for-the-public/ind-legal-help . The Attorney General's Office is authorized
by law to provide legal counsel only to state agencies and certain state officials. By law, this office is not authorized to provide
legal advice or representation to private citizens.

 

 

| hope this information provides helpful for you. Thank you for contacting our office.

Sincerely,

ERIC A. SONJU

Senior Assistant Attorney General
Agriculture and Health Division
360-586-6500

EAS/emj

https://mail.google.com/mail/u/07ik=606e97c910&view=pt&search=all&permmsgid=msg-f%3A1655378202862133932&simpl=msg-f%3A16553782028... 1/1
